WRIT GRANTED IN PART AND MADE PEREMPTORY; WRIT DENIED IN PART-. The trial court erred in denying the exception of prematurity filed by defendants herein. The Office of Conservation has been given authority to issue orders regarding the closure and cleanup of well sites. LSA-R.S. 30:4(C)(16)(a). Under the doctrine of primary jurisdiction, the district court should refer the matters concerning the scope and method of remediation in this case to the Commissioner for the Office of Conservation for an initial determination as defendants made a timely request for such relief. Magnolia Coal Terminal v. Phillips Oil Co., 576 So.2d 475 (La.1991). All other aspects of this litigation remain in the Fourteenth Judicial District Court. Therefore, on remand the district court is hereby ordered to hold a hearing for the purpose of establishing which, if any, of the issues remaining before that court can be litigated pending the determination of the related issues before the Commissioner. As to those issues which cannot be litigated until the rendition of the Commissioner’s determination, the litigation should be stayed. Therefore, this court denies the defendants’ writ application insofar as defendants sought an order completely staying the district court’s proceedings.